717 S.E.2d 381 (2011)
STATE
v.
Ardie DeFronso NOLON.
No. 59P97-5.
Supreme Court of North Carolina.
August 25, 2011.
Ardie DeFronso Nolon, Bayboro, for Nolon, Ardie DeFronso.
Latoya B. Powell, Assistant Attorney General, for State of NC.
Scott Thomas, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 29th of June 2011 by Defendant to Proceed In Forma Pauperis:

*382 "Motion Allowed by order of the Court in conference, this the 25th of August 2011."